IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                            No. 96-60212
                        Conference Calendar
                         __________________


CARLO WILLIAMS,

                                     Plaintiff-Appellant,

versus

JOAN ROSS, RAYMOND ROBERTS,
FLOYD BASS, CO-1 HARRIS, LT.
HOLMAN, STEVE PUCKETT, ANN LEE,
MISSISSIPPI DEPARTMENT OF CORRECTIONS,
MISSISSIPPI STATE PENITENTIARY,

                                     Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 4:96-CV-61-B-D
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Carlo Williams, # 83004, challenges the dismissal of his

civil rights complaint filed pursuant to 42 U.S.C. § 1983.

Williams argues that the "D-Custody" to which he was assigned

imposes atypical and significant hardship on him.   We have

reviewed the record and Williams's brief and AFFIRM the district

court's dismissal because Williams failed to allege a legally

arguable constitutional claim.   See Ancar v. Sara Plasma, Inc.,


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-60212
                               -2-

964 F.2d 465, 468 (5th Cir. 1992); Sandin v. Conner, 115 S. Ct.

2293, 2300-01 (1995).